               Case 2:20-cv-00242-BSM Document 1 Filed 12/11/20 Page 1 of 12
                                                                                            FILED
                                                                                         U.S. DISTRICT COURT .,,.
                                                                                     EASTERN DISTRICT ARKANSAS

                          IN THE UNITED ST ATES DISTRICT COURT        DEC 11 2020
                             EASTERN DISTRICT OF ARKANSAS
                                    I IELEt'\T7\ DIVISION      JAMES~cCORMACK,CLERK~
                                            ~1-\-.it.,                           By·
                                                                                    ·~CLERK
                                                                                                    ~

HAROLD HUTCHINS                                          )
                                Plaintiff                )
                                                         )
V.                                                       )
                                                         )      No.
DIA LODGING, LLC,                                        )
DAYS INNS WORLDWIDE, INC.,                               )
WYNDHAM HOTELS AND RESORTS, LLC                          )      JURY TRIAL DEMANDED
LLC, and WYNDHAM WORLDWIDE                               )
OPERATIO NS, INC.                                        )
                   Defendants                            )   This case assigned to District Judge    f'Vl j { /t,r
                                                             and to Magistrate ,la,dge      Hiiri· ;$
                                COMPLAINT FOR DAMAGES


          Comes now the Plaintiff, Harold Hutchins, by and through his attorneys, EASLEY

& HOUSEAL, PLLC, and for his cause of action against the defendants named herein,

states:

                           PARTIES, JURISDICTION AND VENUE

          1.       Harold Hutchins is and was at all times pertinent hereto an adult resident

of Osage County, Oklahoma.

          2.       Defendant DIA Lodging, LLC is a company that operates a Days Inn

motel in Forrest City, Arkansas. DIA Lodging, LLC is licensed to do business in

Arkansas, and in fact does business in St. Francis County, Arkansas. DIA Lodging, LLC

has its principal place of business in Biloxi, Mississippi. Upon information and belief,

DIA Lodging, LLC has employees operating on its behalf and under its direction, and
            Case 2:20-cv-00242-BSM Document 1 Filed 12/11/20 Page 2 of 12



DIA Lodging, LLC should be responsible for the action and inaction of its employees

under the doctrine of respondeat superior. The registered agent for service for DIA

Lodging, LLC is Marshall Wright, who may be served at 523 Front Street, Forrest City,

Arkansas 72335.

       3.       Days Inns Worldwide, Inc. is an international corporation with its

principal place of business outside of the State of Arkansas. Days Inns Worldwide, Inc.

is registered to do business in Arkansas, and, in fact, does business in Arkansas. Upon

information and belief, Days Inns Worldwide, Inc. has employees operating on its

behalf and under its direction in the Eastern District of Arkansas, and Days Inns

Worldwide, Inc. should be responsible for the action and inaction of its employees

under the doctrine of respondeat superior. Days Inns Worldwide, Inc. may be served

through its registered agent for service, Corporate Creations Network, Inc., at 609 SW

8th Street, #600, Bentonville, AR 72712. Upon information and belief, Days Inns

Worldwide, Inc. is associated with DIA Lodging, LLC and the Forrest City Days Inn

location in such a way that it may control the conduct of DIA Lodging, LLC (and its

employees) and may create procedures and policies that are applicable to the failures in

this case.

       4.       Wyndham Worldwide Operations, Inc. is an international corporation

with its principal place of business outside of the State of Arkansas. Wyndham

Worldwide Operations, Inc. is registered to do business in Arkansas, and, in fact, does

business in Arkansas. Upon information and belief, Wyndham Worldwide Operations,

Inc. has employees operating on its behalf and under its direction in the Eastern District
                                      Page 2 of 11
           Case 2:20-cv-00242-BSM Document 1 Filed 12/11/20 Page 3 of 12



of Arkansas, and Wyndham Worldwide Operations, Inc. should be responsible for the

action and inaction of its employees under the doctrine of respondeat superior. Wyndham

Worldwide Operations, Inc. may be served through its registered agent for service,

Corporate Creations Network, Inc., at 609 SW 8th Street, #600, Bentonville, AR 72712.

Upon information and belief, Days Inns Worldwide, Inc. a subsidiary of Wyndham

Worldwide Operations, Inc., may control the conduct of DIA Lodging, LLC (and its

employees) and Days Inns Worldwide, Inc., and may create procedures and policies

that are applicable to the failures in this case. There exists an agency relationship

between Wyndham Worldwide Operations, Inc. and the individuals employed at the

Forrest City Days Inn location such that they are bound by the actions and inactions of

those individuals.

      5.       Wyndham Hotels and Resorts, LLC is an international corporation with its

principal place of business outside of the State of Arkansas. Wyndham Hotels and

Resorts, LLC is registered to do business in Arkansas, and, in fact, does business in

Arkansas. Upon information and belief, Wyndham Hotels and Resorts, LLC has

employees operating on its behalf and under its direction in the Eastern District of

Arkansas, and Wyndham Hotels and Resorts, LLC should be responsible for the action

and inaction of its employees under the doctrine of respondeat superior. Wyndham

Hotels and Resorts, LLC may be served through its registered agent for service,

Corporate Creations Network, Inc., at 609 SW 8th Street, #600, Bentonville, AR 72712.

Upon information and belief, Wyndham Hotels and Resorts, LLC is associated with

DIA Lodging, LLC and the Forrest City Days Inn location in such a way that it may
                                  Page 3 of 11
            Case 2:20-cv-00242-BSM Document 1 Filed 12/11/20 Page 4 of 12



control the conduct of DIA Lodging, LLC (and its employees) and may create

procedures and policies that are applicable to the failures in this case. There exists an

agency relationship between Wyndham Hotels and Resorts, LLC and the individuals

employed at the Forrest City Days Inn location such that they are bound by the actions

and inactions of those individuals.

      6.        For clarity, the defendants herein will be collectively referenced as "Days

Inn," as the appropriate corporate structure, abilities to bind employees, abilities to set

policies and procedures, and other matters pertinent to control and direction of

employees and implementation of policies and procedures will not be known until after

discovery has been completed.

       7.       The causes of action listed below arise from an incident that occurred at

the Days Inn location in Forrest City, Arkansas on or about July 30, 2017. The amount in

controversy exceeds $75,000.00 and there is diversity of citizenship between the Plaintiff

and Defendants. This Court has jurisdiction over this cause pursuant to 28 U.S.C. §

1332, and venue is proper in the Helena Division of the Eastern District of Arkansas.

                                          FACTS

       8.       On or about July 30, 2017, Plaintiff Harold Hutchins was traveling

through Arkansas on his way home from a vacation with his wife and grandchildren.

They decided to rest for the night and purchased a room from the Days Inn motel in

Forrest City, Arkansas.

       9.       The subject Days Inn facility has rooms that open to the outside (as

opposed to a hotel, that has rooms that open to an indoor hallway).
                                        Page 4 of 11
           Case 2:20-cv-00242-BSM Document 1 Filed 12/11/20 Page 5 of 12



          10.   That evening Harold Hutchins and his family were preparing to rest for

the night. They were short on towels so they telephoned the front desk to have towels

delivered to their room. Towels were delivered by a Days Inn employee shortly

thereafter.

          11.   Approximately one to two minutes later, Plaintiff heard another knock at

the door. Upon answering the door, Hutchins was violently struck on the head and a

struggle ensued. Eventually the intruder fled the scene.

          12.   The Plaintiff suffered extensive injuries, for which he has incurred

significant medical bills.

          13.   The assailant was never identified.

          14.   The same people that manage the Forrest City Days Inn also manage the

Magnolia Inn, which is adjacent to the Days Inn and is connected by a walkway.

Approximately 100 feet (or less) separate the two buildings. See Exhibit 1" attached
                                                                                   11




hereto.

          15.   Both the Days Inn and the Magnolia Inn are a hotbed for criminal activity.

Not only do drug related crimes occur on the properties on a regular basis, but thefts

and violent crimes are rampant at both locations, and have been for years.

          16.   From 2014 to the date of the assault on the Plaintiff, the Forrest City Police

Department has been called to the Days Inn location for assaults, batteries, thefts, or

burglaries at least 13 times. During the same timeframe, there have been disturbance,"
                                                                              II




11
     citizen complaint," or suspicious person" calls at the Days Inn location at least 63
                             II




times.
                                         Page 5 of 11
         Case 2:20-cv-00242-BSM Document 1 Filed 12/11/20 Page 6 of 12



       17.      From 2014 to July 30, 2017, the Forrest City Police Department has been

called to the Magnolia Inn location for assaults, batteries, thefts, or burglaries at least 10

times. During the same timeframe, there have been "disturbance," "citizen complaint,"

or "suspicious person" calls at the Magnolia Inn location at least 13 times.

       18.      Patrons of the subject facility posted public reviews on third party rating

services, which are highly visible and available to the Defendants, outlining their fear of

crime at the subject facility and the lack of safety measures.

       19.      This Plaintiff was the victim of a crime that was reasonably foreseeable by

Days Inn given the history of criminal conduct on the premises and with other

neighboring motels.

       20.      At the time of the attack on the Plaintiff, Days Inn did not employ a

security guard for the protection of its patrons.

       21.      At the time of the attack, Days Inn had insufficient lighting.

       22.      At the time of the attack, Days Inn employed insufficient video

surveillance.

       23.      The lack of security features and protocols is the result of a conscious

decision that places finances over the safety of patrons.

       24.      Initially Days Inn agreed to pay Plaintiff's expenses but has since refused

Plaintiff's demands for payment.

                                 COUNT I: NEGLIGENCE

       25.      Plaintiff incorporates all previous allegations as if set forth herein word

for word.
                                         Page 6 of 11
        Case 2:20-cv-00242-BSM Document 1 Filed 12/11/20 Page 7 of 12



      26.    Plaintiff was a business invitee upon Defendants' premises.

      27.    As a business invitee, Defendants owed Hutchins an affirmative duty to

use ordinary care to maintain the premises in a reasonably safe condition.

      28.     Defendants are required to maintain the premises in a reasonably safe

condition.

      29.    The Defendants were aware and previously placed on notice of the

dangerous criminal activities on the premises and failed to exercise proper care to

prevent criminal activities such as those perpetrated upon the Plaintiff.

      30.     Moreover, Defendants and their employees either knew the attack on the

Plaintiff was imminent, or should have known the attack was imminent had sufficient

security measures been implemented and practiced. Upon information and belief, the

facility had safety measures to protect their employees and cash register, but lacked no

such security measures for their patrons. In addition, there were reviews on third-party

rating services that explained and highlighted the criminal activity and dangerous

nature of the premises.

       31.    The attack upon the Plaintiff was the direct result of the Defendants'

failure to use ordinary care and maintain the premises in a reasonably safe condition.

The Defendants failures include, but are not limited to:

              a. Failure to hire a security guard;

              b. Failure to have adequate lighting;

              c. Failure to implement and maintain a sufficient security system;

              d. Failure to implement and maintain sufficient video surveillance;
                                     Page 7 of 11
        Case 2:20-cv-00242-BSM Document 1 Filed 12/11/20 Page 8 of 12



              e. Failure to adequately train existing staff to identify and be on the

                   lookout for potential criminals;

              f. Failure to control after-hours access to hotel property and patrons;

              g. Failure to adequately monitor the premises;

              h. Failure to construct and maintain fencing or other borders and

                   boundaries to keep out potential criminals;

              i.   Failure to implement security policies and procedures to protect

                   patrons;

              j.   Not conducting audits, inspections, or quality assurance evaluations to

                   uncover failures in security protocols; and

              k. Otherwise failing to act as an ordinary, common, prudent person or

                   business would have under the same or similar circumstances.

       32.    Defendants failed to use ordinary care to either eliminate the dangerous

condition or warn Plaintiff of that its premises presented danger.

       33.    Defendant's negligence proximately caused Plaintiff's harms and losses

described below.



    COUNT II: FAILURE OF DUTY TO WARN OF DANGEROUS CONDITION

       34.     Plaintiff incorporates the previously alleged factual allegations and

prayers for relief as if set forth hereafter word for word.

       35.    For the reasons aforesaid, the Defendants knew or should have known the

Days Inn location in Forrest City was dangerous.
                                         Page 8 of 11
         Case 2:20-cv-00242-BSM Document 1 Filed 12/11/20 Page 9 of 12



       36.     The Defendants failed to warn patrons of the danger.

       37.     The Defendants failure to warn the Plaintiff gave the Plaintiff a false sense

of security.

       38.     The Defendants failure to warn proximately caused the harms and losses

described below.



                        COUNT Ill: NEGLIGENT OVERSIGHT

       39.     The Defendants had a duty to conduct oversight of the subject location by

way of regular inspections and audits. These audits/ inspections were either not

conducted or conducted in a faulty manner.

       40.     Had the Defendants legitimately inspected or audited the subject premises

the dangerous condition of the premises would have become known.

       41.     The Defendants' failure and refusal to conduct a legitimate inspection or

audit was a breach of their duty, which directly and proximately caused the dangerous

condition giving rise to Plaintiff's injuries and damages.

       42.     In addition, Wyndham Worldwide Operations, Inc. and Wyndham Hotels

and Resorts, LLC required their franchisee, DIA Lodging, Inc. to obtain and hold

liability insurance.

       43.     DIA Lodging, Inc. did not have liability insurance at the time of the

incident referenced above.

       44.     Had Wyndham Worldwide Operations, Inc. and Wyndham Hotels and

Resorts, LLC conducted sufficient audits and inspections of DIA Lodging, Inc.' s
                                        Page 9 of 11
        Case 2:20-cv-00242-BSM Document 1 Filed 12/11/20 Page 10 of 12



operation, the lack of insurance would have been discovered. This lack of oversight is

negligence, and the Plaintiff has been further harmed as a result.

       45.      Upon information and belief, the limited inspections conducted by

Wyndham Worldwide Operations, Inc. and Wyndham Hotels and Resorts, LLC of the

subject facility showed evidence of forced entry into multiple rooms in the years

leading up to Plaintiff's incident. This evidence was negligently disregarded by the

Defendants. Had sufficient audits been conducted with regularity, and appropriately

reviewed, a reasonable entity in Wyndham Worldwide Operations, Inc. and Wyndham

Hotels and Resorts, LLC position would have required the dangers posed by the subject

facility be remedied.

                                         DAMAGES

       46.      Plaintiff incorporates the previously alleged factual allegations and

prayers for relief as if set forth hereafter word for word.

       47.      As a direct and proximate result of Defendants' negligence, Plaintiff

suffered the following harms and losses:

             (a) Significant injuries to his head, including a subsequent stroke, most of

                which are permanent in nature;

             (b) Significant medical expense;

             (c) Pain, suffering, and mental anguish in the past, as well as pain and

                suffering which will likely occur in the future; and

             (d) Disfigurement and scarring.

for all of which he should be compensated.
                                        Page 10 of 11
        Case 2:20-cv-00242-BSM Document 1 Filed 12/11/20 Page 11 of 12



       48.     Plaintiff demands a jury trial.

       WHEREFORE, Plaintiff prays for judgment against the Defendants for an

amount in excess of $75,000.00, for a jury trial, and for all other relief to which he may

be entitled.

                                          Respectfully submitted,

                                          EASLEY & HOUSEAL, PLLC
                                          Attorneys for Plaintiff




                                                 • Aus:n H. asley
                                                 • Arkansas Bar No. 2010154
                                                   Post Office Box 1115
                                                   Forrest City, Arkansas 72336
                                                   P: (870) 633-1447
                                                   austin@ehtriallawyers.com




                                       Pagell ofll
                        Case 2:20-cv-00242-BSM Document 1 Filed 12/11/20 Page 12 of 12




co
.-I
NC:
(I) C:
Cf)-

c'.3
       ·-cu
        0
        C:
        CJ)
        cu
       :E
       "C
        C:
        cu         C
        C:         .£

       -C:
        u, ~§,
              c .~
              c0
              - -

        >. ~~
       cu     II   11
       C      <( m
